DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-14, 16-17, 19-21 and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kubota (US Pub. No. 2016/0266253)
Regarding claims 1-7, 10-14, 16-17 and 19-21 and 27, Kubota teaches a Light Detection and Ranging (LIDAR) system comprising:
a first detector region comprising a first detector (16b);
a second detector region comprising a second detector (16a);
at least one optical element (12) configured to receive incoming light and separate the incoming light into a first portion and a second portion; and 
wherein the at least one optical element is configured to direct the first portion of light to be incident on the first detector and the second portion of light to be incident on the second detector (para. 41); 
wherein at least one optical element (34) is configured to alter the incoming light such that a characteristic of the first portion of light is different from the second portion of light;
a control circuit configured to receive a first detection signal from the first detector responsive to the first portion of the light that is incident thereon and a second detection signal from the second detector responsive to the second portion of the light that is incident thereon, and to generate an improved signal based on the first and second detection signals (para. 42) [claim 2];
wherein the control circuit is further configured to generate the improved signal based on determining that the first detector is saturated and, responsive thereto, using the second detection signal from the second detector to generate the improved signal (para. 63-64) [claims 3 and 27];
wherein the improved signal has an increased dynamic range with respect to the first detection signal (para. 42) [claims 4 and 14];
wherein the characteristic of the light is an intensity of the light (para. 53) [claims 5, 11 and 20];
wherein the second portion of light has an intensity that is less than the first portion of light (para. 53) [claims 6, 12 and 21];
wherein the first detector and the second detector are within a detector array, and 
	wherein the second detector region is located at a peripheral portion of the detector array [claims 7 and 13];
	an optical emitter (11), and wherein the light separated by at least one optical element comprises light emitted by the optical emitter and reflected by a target [claim 16];
	wherein the at least one optical element is configured to attenuate light in the first portion having a first intensity and the second portion having a second intensity, different than the first intensity (para. 53) [claim 17].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Pacala (US Pub. No. 2018/0329065).
Regarding claims 8, Kubota teaches all the claimed limitations except for the at least one optical element comprises a neutral density filter. Pacala teaches a LIDAR system comprises a neutral density filter (para. 66). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a neutral density filter as taught for said optical element in order to facilitate varying degrees of attenuation.
Regarding claims 9, Kubota teaches all the claimed limitations except for the first detector and/or the second detector is a Single Photo Avalanche Diode (SPAD). Pacala teaches a LIDAR system comprise a Single Photo Avalanche Diode (SPAD) (para. 63). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SPAD as taught for said first/second detector in order to obtain a low cost and low power consumption system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852